DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-12, and 19-23 are currently pending. Claims 1, 3-5, 7-10, 12, 20, and 23 have been amended. Claims 2, 17, and 18 have been cancelled. Claims 1, 6, 9-12, 20, and 23 have been amended to overcome the 35 U.S.C. 112(b) rejections and/or double patenting rejection set forth in the Non-Final Office Action mailed on 04 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “a sensor signal of the sensor is converted by the control unit into a measurement value” in lines 3-4. However, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a computer readable medium comprising instructions which, when the instructions are executed by a processor, cause the processor to perform a method comprising: evaluating, by a processor of an evaluation unit, a measurement signal from a sensor…” in lines 1-4 (emphasis added). It is unclear if “a processor of an evaluation unit” is the same as “the processor.” It is further unclear how a processor performs evaluating by a processor. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-stautory subject matter. The claim does fall within at least one of the four categories of patent eligible subject matter because "computer readable medium" is not a process, machine, manufacture, or composition of matter. "Computer readable medium" is not tangible, as it is not tied to a structural 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamal et al. ‘262 (US Pub No. 2015/0113262 – previously cited).
Claim 1 recites that the external device could be a food processor or a vacuum cleaner. Kamal et al. ‘262 is used to teach wherein the external device is a vacuum cleaner.
Regarding claim 1, Kamal et al. ‘262 teaches a system (Abstract) comprising:
an evaluation unit and a sensor, wherein the sensor is configured to measure a vital parameter of an organism (Fig. 2 sensory device 220 and [0021]) and the evaluation unit is configured to conduct an evaluation based on the measured vital parameter (Fig. 2 control device 240 and [0020], [0022], [0023]),
wherein a processor of the evaluation unit is configured to send a command signal to an external device based on a result of the evaluation, to cause the external device to carry out an action based on the command signal (Fig. 2 accessory device 230 and [0017], [0024]);
wherein the external device is a food processor or a robot vacuum cleaner ([0024]),

wherein, in case of the food processor, the action is at least one of providing an automatically generated recipe, automatically suggesting a recipe recommendation, and displaying a recipe by the food processor.
Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipoma et al. ‘720 (US Pub No. 2015/0068720 – previously cited).
Claim 1 recites that the external device could be a food processor or a vacuum cleaner. Lipoma et al. ‘720 is used to teach wherein the external device is a food processor.
Regarding claim 1, Lipoma et al. ‘720 teaches a system (Abstract) comprising:
an evaluation unit and a sensor, wherein the sensor is configured to measure a vital parameter of an organism (Figs. 1, 3 infant monitor 102 and [0016]-[0017], [0048]) and the evaluation unit is configured to conduct an evaluation based on the measured vital parameter (Fig. 1 controller or remote deice 106, Fig. 5 and [0084]-[0085]),
wherein a processor of the evaluation unit is configured to send a command signal to an external device based on a result of the evaluation, to cause the external device to carry out an action based on the command signal ([0008], [0085]-[0086]),
wherein the external device is a food processor or a robot vacuum cleaner ([0085]-[0086]; infant-milk warmer),
wherein, in case of the robot vacuum cleaner, a schedule of the robot vacuum cleaner is additionally taken into account by the evaluation unit in the evaluation; and
wherein, in case of the food processor, the action is at least one of providing an automatically generated recipe, automatically suggesting a recipe recommendation, and displaying a recipe by the 
Regarding claim 10, Lipoma et al. ‘720 teaches wherein the evaluation unit is configured such that the command signal can trigger an activation or a deactivation of the external device (Fig. 5 and [0085]-[0086]).
Regarding claim 11, Lipoma et al. ‘720 teaches wherein the evaluation unit is configured such that the command signal can trigger a change of a setting of the external device ([0008]; Upon the likelihood value exceeding a threshold, the system may initiate various control states of the device. The control states include a state for heating and a state for cooling of milk. The heating/cooling of the milk for the infant is interpreted as triggering an activation/a change of a setting of the external device.).
Regarding claim 12, Lipoma et al. ‘720 teaches wherein the external device is included in the system and is one of a kitchen appliance, an oven, or a smart home server (Fig. 3 infant-milk warmer and cooler system 100 and [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spolin et al. ‘544 (US pub No. 2015/00945544 – previously cited) in view of Lipoma et al. ‘720.
Regarding claim 1, Spolin et al.’ 544 teaches a system (Fig. 1) comprising:
an evaluation unit and a sensor, wherein the sensor is configured to measure a vital parameter of an organism (Figs. 1, 2 and [0014], [0020]) and the evaluation unit is configured to conduct an 
wherein a processor of the evaluation unit is configured to send a command signal to an external device based on a result of the evaluation (Fig. 1 user interface 130 and [0014], [0019], [0028]), to cause the external device to carry out an action based on the command signal ([0019]; display alerts and notifications and/or update physiological state change predictions).
Spolin et al. ‘544 teaches all of the elements of the current invention as mentioned above except for wherein the external device is a food processor or a robot vacuum,
wherein, in case of the food processor, the action is at least one of providing an automatically generated recipe, automatically suggesting a recipe recommendation, and displaying a recipe by the food processor.
Lipoma et al. ‘720 teaches operating an infant-milk warmer and cooler system based on an infant’s state and a user’s proximity according to an embodiment of the invention. A process begins with a system determining either a wake state or a sleep state of the infant ([0085]). [0008] teaches heating/cooling of the milk for the infant, which Examiner interprets as “providing an automatically generated recipe.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device of Spolin et al. ‘544 to include a food processor as Lipoma et al. ‘720 teaches this will aid in using collected information associated with the infant to initiate controls of heating/cooling the milk the infant would consume without user interaction (Abstract).
Regarding claim 3, Spolin et al ‘544 teaches wherein the sensor and a control are integrated into a transmitting device (Figs. 1, 2 wearable device and [0021]-[0022]) and a sensor signal of the sensor is 
Regarding claims 4 and 19, Spolin et al. ‘544 teaches wherein the transmitting device is sized and configured to be worn on the body of the organism; and wherein the transmitting device is integrated in a wristband, a footband, a headband, glasses, a hearing aid or a headphone (Fig. 1 wearable device and [0021]).
Regarding claim 5, Spolin et al. ‘544 teaches wherein the sensor is a skin contact sensor configured to measure electrical voltage fluctuations on a skin surface of the organism ([0027], [0044]).
Regarding claim 6, Spolin et al. ‘544 teaches wherein the evaluation unit is configured such that a comparison with a threshold value (M1, M2) is carried out for the evaluation of the measured vital parameter ([0027]).
Regarding claim 7, Spolin et al. ‘544 teaches wherein two sensors for different vital parameters are included in the system ([0014], [0028]).
Regarding claim 8, Spolin et al. ‘544 teaches wherein the evaluation unit includes a machine learning algorithm for the evaluation or determination of the command signal ([0060]).
Regarding claim 9, Spolin et al. ‘544 teaches wherein the evaluation unit is configured to receive user feedback to be processed by the machine learning algorithm ([0060]; “…the system can also collect manually-entered infant-related data…, and the system can implement supervised or semi-supervised machine learning to improve the infant-specific model over time based on such human feedback.”).
Regarding claim 12, Spolin et al. ‘544 teaches wherein the external device is included in the system and is one of a kitchen appliance, an oven, or a smart home server ([0015]; A kitchen appliance, an oven, or a smart home server is interpreted as an “other computer device associated with the guardian as [0015] recites “…a smartphone, tablet, smartwatch, or other computing device associated with the guardian.”).
Regarding claim 20, the sections of Spolin et al. ‘544, as modified by Lipoma et al. ‘720, cited above teaches a method comprising the recited elements.
Regarding claim 21, Spolin et al. ‘544 teaches wherein the result of the evaluation is a falling-asleep event or waking-up event ([0014], [0061]).
Regarding claim 22, Spolin et al. ‘544 teaches wherein the organism is an infant (Title).
Regarding claim 23, the sections of Spolin et al. ‘544, as modified by Lipoma et al. ‘720, cited above teaches a computer readable medium comprising instructions which, when executed by a processor, cause the processor to perform a method comprising the recited elements..
Response to Arguments
Applicant argues that the amendments to the claims overcome the 35 U.S.C. 101 rejection. Examiner respectfully agrees, as the claims do effect a particular change, the change being controlling the external device based on the evaluation of the evaluation unit. As such, the 35 U.S.C. 101 rejection of the claims being drawn to an abstract idea has been withdrawn.
Applicant argues that none of the prior art teaches wherein the external device is a food processor or a robot vacuum cleaner. Examiner respectfully disagrees. The independent claims mention that the external device could be either a food processor or a robot vacuum cleaner. Lipoma et al. ‘720 teaches when the external device is a food processor. Examiner interprets the infant-milk warmer of Lipoma et al. ‘720 ([0085]-[0086]) as a food processor. Kamal et al. ‘262 teaches when the external device is a robot vacuum cleaner. Regarding the schedule of the robot vacuum cleaner, Kamal et al. ‘262 teaches that an accessory could be a vacuum, as mentioned in [0024]. [0017] mentions that the accessory could be controlled based on particular biometric conditions ([0021]) of a user. Furthermore, [0017] recites “…settings of accessory devices may be automatically applied to power on/off the accessory devices and/or cause the accessory devices to perform particular functions in a particular order based on a user's schedule, a user's mood, a time of day, weather information, geographic 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791